Smith, C. J.
(dissenting.)
I am of opinion: First, that a county has no power to divert, either directly or indirectly, money collected by taxation for general county purposes to the building and maintenance of public roads;' second, since it appears from the declaration that road funds here sued for have been spent by the county, it can only pay the judgment here rendered by diverting to that fund money collected by taxation for general county purposes ; thereby doing indirectly what I am clearly of the opinion it could not have done directly. From which it 'follows that I am of the opinion, third, that no judgment should be rendered against the county herein, and that the judgment of the county court below should be affirmed.
*906It does not appear from the agreed statement of facts on which the case of Holly Springs v. Marshall County, 104 Miss. 752, 61 So. 703, was tried whether or not the county at the time of the institution of the suit still."had on hand the city’s claimed proportion of the road tax collected- by the county, so that the question here under consideration not only did not then arise and was not referred to in the opinion of thei court, but, on the contrary, it was expressly eliminated by the agreement of counsel that the amount sued for ‘ ■ should be paid to the city, unless the election by the county to come under the provisions of chapter 150 of the Laws of 1910 repealed sections 6 and 7 of chapter 119 of the Laws of 1910 and section 4469 of the Code of 1906.” That case therefore is no authority for the holding of the majority here.